DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-12, and 14-17 are pending.

Allowable Subject Matter
Claims 1-4, 7-12, and 14-17 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a decoration component, wherein
the single piece of glass or acrylic glass material includes a first transparent portion corresponding to the display region and a second translucent portion corresponding to the decoration region, wherein 
a touch sensitive surface is disposed in the first transparent region, wherein 
a three-dimensional structure is formed on a rear side of the second translucent portion.

The most relevant prior art is Galan Garcia (US 2019/0135199) in view of Persson (US 2020/0262341) and DeGrote (US 2020/0164795). Galan Garcia teaches decorative for the interior of vehicles comprising decorative and display portions where the display portion has a touch sensitive surface that can be used to enter user commands to displayed interface widgets. Persson teaches laterally coupling light into a three dimensional structure to illuminate a decorative region. DeGrote teaches forming indication elements in the display area and connecting the interface elements to a computer. 
Galan Garcia in view of Persson and DeGrote does not teach forming the display region and decoration region including the touch sensitive surface and the three dimensional structure for laterally coupling light into the decoration region formed of a single piece of glass or acrylic.
Prior art teaching the claimed decoration and display regions formed out of a single piece of glass or acrylic, was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694